Title: From Thomas Jefferson to James Monroe, 27 September 1821
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Sep. 27. 21.
I recieved your letter at dusk, when no candle was lighted, & not suspecting your so sudden departure told the servant not to wait for an—answer, & that I would send it. I hope I shall be able to send the papers in the morning before you will have departed.The letter of Lewis shews that Barron is a most unprincipled men, and the sentence of the court shews him unworthy of any military trust. there is no sympathy for him in the public at this time, & if ever a true statement is laid before the public he will be consigned to general indignation. we can readily understand how such a man got up the application from members of the legislature.I feel with great sensibility the kind expressions of your friendship to me, and reciprocate them with warmth & sincerity. if there be a balm for the human soul it is in the affections of others, ours has stood the test of time, of youth & of age, and I feel with fervor that your fame & fortune interest me as strongly as my own. with the wish of every blessing to you. I remain ever & affectionately yours.Th: Jefferson